                   Case 20-51002-BLS   Doc 31   Filed 02/20/21   Page 1 of 6




                                  EXHIBIT A TO ORDER




DOCS_DE:233047.1
                  Case 20-51002-BLS              Doc 31      Filed 02/20/21         Page 2 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                    § Chapter 11 Case
                                                          §
Old LC, Inc., et al.1                                     § Case No. 19-11791 (BLS)
                                                          §
                  Debtors.                                § Jointly Administered

                                                          §
Official Committee of Unsecured Creditors                 §
of Old LC, Inc., et al., for and on behalf of             §
the estates of Old LC, Inc., et al.;                      §
                                                          §
                                    Plaintiff,            §
                                                          §
v.                                                        § Adv. No. 20-51002 (BLS)
                                                          §
Upfront V, LP, Breakwater Credit                          §
Opportunities Fund, L.P.; Upfront GP V,                   §
LLC; Mark Suster; Dana Kibler; Gregory                    § Re: Docket No. 28
Bettinelli; Saif Mansour; Aamir Amdani;                   §
Eric Beckman; Darrick Geant; and Joseph                   §
Kaczorowski                                               §
                                                          §
                                    Defendants.           §

                JOINT STIPULATION EXTENDING TIME TO RESPOND TO
                           FIRST AMENDED COMPLAINT

         Plaintiff Official Committee of Unsecured Creditors (the “Plaintiff” or “Committee”) of

Old LC, Inc.; Old LC Holdings, Inc., Old LCF, Inc., and Old LC Parent, Inc. (collectively, “Loot

Crate” or the “Debtors”), and Defendants Upfront V, LP, Breakwater Credit Opportunities Fund,

L.P., Upfront GP V, LLC, Mark Suster, Dana Kibler, Gregory Bettinelli, Saif Mansour, Aamir

Amdani, Eric Beckman, Darrick Geant, and Joseph Kaczorowski (collectively, the




     1
         The Debtors are the following four entities (the last four digits of their respective taxpayer identification
numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old LCF, Inc., and Old LC
Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is c/o Bryan Cave Leighton Paisner LLP, Attn:
Mark I. Duedall, 1201 W. Peachtree Street, 14th Floor, Atlanta, Georgia 30309.



DOCS_DE:233046.1
              Case 20-51002-BLS         Doc 31      Filed 02/20/21     Page 3 of 6




“Defendants,” and collectively with the Committee, the “Parties”) file this Joint Stipulation

Extending Time to Answer, and hereby stipulate and agree as follows:

       1.     The Committee filed its Complaint and Objection to Claims (the “Complaint”) on

November 2, 2020 [D.I. 1].

       2.     On November 24, 2020, the Court entered the Order Approving Scheduling Order

[D.I. 19] that, among other things, set January 15, 2021 as the deadline for the Defendants to

answer and/or otherwise respond to the Complaint.

       3.     On January 15, 2021, defendants Upfront V, L.P., Upfront GP V, LLC, Mark

Suster, Dana Kibler and Gregory Bettinelli (collectively, the “Upfront Defendants”) filed their

Motion to Dismiss [D.I. 24].

       4.     On January 15, 2021, defendants Breakwater Credit Opportunities Fund, L.P.,

Saif Mansour, Aamir Amdani, Eric Beckman, Darrick Geant, and Joseph Kaczorowski

(collectively, the “Breakwater Defendants”) filed their Answer and Specific Defenses [D.I. 25].

       5.     On February 5, 2021, Plaintiff filed the First Amended Complaint and Objection

to Claims [D.I. 28] (the “First Amended Complaint”).

       6.     The Parties agree that the Upfront Defendants’ Motion to Dismiss [D.I. 24] is

now moot in light of the First Amended Complaint.

       7.     The Parties agree that the time within which Defendants may answer, move, or

otherwise plead to the First Amended Complaint in the above-referenced adversary proceeding is

hereby extended to and including March 5, 2021, with Defendants reserving all available rights,

remedies and defenses.




                                               2
              Case 20-51002-BLS         Doc 31       Filed 02/20/21   Page 4 of 6




        8.    If Defendants file one or more motions pursuant to Fed. R. Bankr. P. 7012 and/or

Fed. R. Civ. P. 12, the Plaintiff shall file any opposition to the motions on or before March 26,

2021.

        9.    If applicable, Defendants shall file any reply in support of any motions on or

before April 9, 2021.

        10.   This stipulation is without prejudice to an application for, or stipulation to, a

further extension of the response deadlines set forth herein. Any other deadlines not affected by

this Stipulation remain unchanged.



Dated: February 19, 2021
Wilmington, Delaware                 Respectfully submitted,

                                     MORRIS JAMES LLP

                                     /s/ Jeffrey R. Waxman
                                     Jeffrey R. Waxman (DE Bar No. 4159)
                                     Eric J. Monzo (DE Bar No. 5214)
                                     Brya M. Keilson (DE Bar No. 4643)
                                     500 Delaware Avenue, Suite 1500
                                     Wilmington, DE 19801
                                     Telephone: (302) 888-6800
                                     Facsimile: (302) 571-1750
                                     E-mail: jwaxman@morrisjames.com
                                     E-mail: emonzo@morrisjames.com
                                     E-mail: bkeilson@morrisjames.com

                                                 -    and -

                                     Joel B. Bailey, Esquire
                                     Joshua L. Hedrick, Esquire
                                     HEDRICK KRING, PLLC
                                     1700 Pacific Avenue, Suite 4650
                                     Dallas, Texas 75201
                                     Telephone: (214) 880-9625
                                     Facsimile: (214) 481-1844


                                               3
Case 20-51002-BLS   Doc 31       Filed 02/20/21   Page 5 of 6




                E-mail: Josh@HedrickKring.com
                E-mail: Joel@HedrickKring.com

                             -    and -

                Samuel M. Stricklin, Esquire
                STRICKLIN LAW FIRM, P.C.
                Palisade Central II
                2435 North Central Expressway
                Suite 1200
                Richardson, Texas 75080
                Telephone 972-2388687
                E-mail: Sam.stricklin@stricklaw.pro

                Counsel for Plaintiff

                MORGAN, LEWIS & BOCKIUS LLP

                By: /s/ Jody C. Barillare
                Jody C. Barillare (#5107)
                1201 N. Market Street, Suite 2201
                Wilmington, Delaware 19801
                Telephone: (302) 574-7294
                Email: jody.barillare@morganlewis.com

                Sabin Willett (pro hac vice pending)
                One Federal Street
                Boston, MA 02110-1726
                Tel: (617) 951-8775
                sabin.willett@morganlewis.com

                Shannon B. Wolf (pro hac vice pending)
                One State Street
                Hartford, CT 06103-3178
                Tel. (860) 240-2700
                Fax: (860) 240-2701
                shannon.wolf@morganlewis.com

                Counsel for Defendants Breakwater Credit
                Opportunities Fund, L.P., Saif Mansour, Aamir
                Amdani, Eric Beckman, Darrick Geant, and Joseph
                Kaczorowski




                          4
Case 20-51002-BLS   Doc 31   Filed 02/20/21   Page 6 of 6




                PACHULSKI STANG ZIEHL & JONES LLP

                /s/ Colin R. Robinson
                Dean A. Ziehl (CA Bar No. 84529)
                James K.T. Hunter (CA Bar No. 73369)
                Colin R. Robinson (DE Bar No. 5524)
                919 North Market Street, 17th Floor
                Wilmington, DE 19801
                Telephone: (302) 652-4400
                Facsimile: (302) 652-4400
                E-mail: dziehl@pszjlaw.com
                E-mail: crobinson@pszjlaw.com

                Counsel for Defendants Upfront V, LP, Upfront GP V,
                LLC, Mark Suster, Dana Kibler, and Gregory Bettinelli




                         5
